Cr.ARK, C. T.,
concurs that the result may be in accordance with the precedents, but. deems that the reasoning therein cannot be sustained, and holds that such ruling should be changed either by the Court or by legislation. The public roads are the property of the people of the State, who are entitled to the free and safe use thereof. The operation of numerous fast moving and dangerous railroad trains crossing these public roads on the same grade is a most serious interference with the safe and free use of the public roads as the people were aforetime accustomed to use them and have a right to do still. The cause of the death of these two men, as of so many others, was the negligence of the defendant in crossing the public road on the same grade, without even gates or an automatic electric gong operated by the wheels of an approaching engine.
Throughout Europe the crossing of public roads by railroads on the same grade is utterly forbidden. It, has also been forbidden in many States of this country, and the Supreme Court of the United States has held that even where railroads have been permitted to cross the public roads on a grade, the Legislature of any State has the right at any time to require a change so that every railroad track must cross either below or above the public road, and that this change can be required at the expense of the railroad companies, who for their own profit interfere with the traffic and travel along the public roads of the country, and that the permission heretofore accorded railroad companies to cross the public roads on a grade is a mere revocable license and not an irrevocable contract, R. R. v. Bristol, 151 U. S., 556, which lias been cited and followed in R. R. v. Kentucky, 161 U. S., 696; R. R. v. Defiance, 167 U. S., 99; Wheeler v. R. R., 178 U. S., 324; R. R. v. McKeon, 189 U. S., 509; R. R. v. Wheeler, 72 Conn., 488; Norwood v. R. R., 161 Mass., 265; Chicago v. Jackson, 196 U. S., 502, and many other cases.
The above decisions have been quoted, and the necessity of preserving the lives of our citizens from this deadly menace caused by the *858increasing traffic on our railroads and public roads, and tbe greater size and speed of the engines, has been called to the attention of the railroad companies in an opinion by the writer in Cooper v. R. R., 140 N. C., at p. 229; and also the necessity of having automatic gong-annunciators at every grade crossing until such time as the railroads can with due diligence abolish all grade crossings. This was done at Fall Term, 1905—eleven years ago.
In view of the increasing number of our citizens ivho are slain every year by the refusal of the railroad corporations to provide for the avoidance of loss of life at grade crossings, the matter was again called to their attention by a concurring opinion in Wilson v. R. R., 142 N. C., 349, at Fall Term, 1906, in which it was shown from the published official reports-of the United States Government that nearly 10,000 people were killed annually by the railroads of the country and nearly 90,000 more killed and wounded, and attention was again called to the above quoted cases from the United States Supreme Court. The matter was again reviewed and called to the attention of the public and of the railroads in another opinion in Gerringer v. R. R., 146 N. C., at pp. 35-37, at Fall Term, 1907, showing that the number killed and wounded by railroads in this country had then risen to 105,000. In the nine years since there has been a further increase. Above U. S. cases were cited R. R. v. Goldsboro, 155 N. C., 365, which was affirmed on writ of error, 232 U. S., 548.
No attention whatever has been paid by these corporations to the decisions of the( United States Supreme Court and to other courts along this line. It is true that as a result of the above decisions in this Court the Legislature of 1907, ch. 469, empowered (but did not require) the Corporation Commission, in their discretion, to abolish grade crossings and to tax the costs thereof, in their discretion. But this has not yet brought about any perceptible diminution in the evil. Tate v. R. R., 168 N. C., 527.
It is within the power of this Court, as it certainly is within the power of the Legislature, to hold that whenever a citizen in the use of the public roads, which is his inherited right, is killed or injured by a railroad train it shall be an irrebuttable presumption of negligence on the part of the corporation.
As was pointed out in the concurring opinion in Gerringer v. R. R., this Court in the Greenlee and Troxler cases, 122 N. C., 977, and 124 N. C., 189, in the enforcement of the constitutional guarantee of the protection of life and limb, held that when injury or death is caused by the absence of automatic car couplers it is irrebuttable evidence of negligence, and that the corporations are liable for all deaths and injuries sustained from the lack of them. Automatic car couplers had *859long been known, but with the same disregard of the safety of the lives and limbs of their employees, these and other safety appliances were not in use. Now such negligence is punishable by act of Congress, 1893, ch. 196; 3 U. S. Compiled Statutes, 3174; also by a similar holding of this Court as to the lack of a block system (Stewart v. R. R., 137 U. S., 687), which was repeated and reiterated in the same case (141 N. C., 253). As a result such system is now required by statute also. Laws 1907, ch. 469, sec. 1 (b).
More recently both State and Federal governments have further intervened to protect employees by requiring other safety appliances, and by providing that contributory negligence should not be a defense, but, if shown, the damage should be apportioned. In every instance there has been an almost total lack of safety appliances and of regard on the part of the railroad managements for the safety and convenience of the employees and of the patrons who furnish the means from which these corporations draw their profits. As to the convenience of the public, the authority conferred on the Corporation Commission to require union stations has been as little effective of benefit to the public as the authority to abolish grade crossings. The story of railroad operations in this country has shown an indifference to the safety of the public and of their employees and for the convenience of the public that has not been overcome except by an imperative statute, or a decision of the courts, compelling respect for the rights of the public and employees. Recently in our State a statute enforced for .the protection of the public and employees the limitation of the hours of labor for telegraph operators and other railroad employees, and more recently the Federal Congress has still further limited the hours of labor. Laws 1907, ch. 456; Act of Congress, 4 March, 1907, and October, 1916.
In North Carolina at present there are nearly 5,000 miles of railway track in operation, and the annual receipts of railroad companies in this State are over $36,000,000 — very many times the total receipts of the State G-overnment, including the counties and towns. Certainly whatever the net profits of these carriers, there would be abundance for all bona fide stockholders notwithstanding the expense of abolishing grade crossings, furnishing safety appliances, union stations (S. v. R. R., 161 N. C., 270), and all other proper requirements for the safety and convenience of the public.
A recent investigation showed that three-fourths of the stock of one of the great corporations operating in this State was owned in England, and we know that the ownership and control of all railroad corporations is in nonresident capitalists. The presidents and superintendents are merely overseers of the property for alien and other nonresident owners *860whose wishes and supposed interests they must regard, and not the safety, convenience, and wishes of the people of North Carolina, from whom these corporations derive their incomes. The public cannot expect such betterments as are required for their safety in traveling the public roads, or on the trains, unless by statutory enactments or decisions of the courts, as in the Greenlee and Troxler cases. Nothing has been done, and nothing will be done, by the nonresident management of these great properties except under compulsion of statutes or decisions of the courts. Experience in all these years has proven this.
The State and Federal Constitutions and’ the Declaration of Independence declare that all government “originates from the people; is founded upon their will only, and is instituted solely for the good of the whole.” The protection of life and person can be had only by the exercise of the sovereign power of the people, whether by legislative enactment or the decisions of the courts. This Court, as in the Greenlee and Troxler cases, should now hold that in all cases where citizens traveling along the public road are killed or injured by railroad trains at grade crossings, the corporations should be held liable, and that in such cases contributory negligence is not admissible as a defense, after the action of other States, the decisions of the Supreme Court of the United States, and the reiterated warnings of this Court as far back as 1905. The wholly avoidable slaughter and maiming of our citizens at such crossings is called to the attention of the General vhssembly, shortly to assemble, for such action as the members may deem is requisite for the protection of their constituents. The proximate and irre-buttable cause of every killing and injury at a railroad crossing is the negligence of the railroad company in violating the immemorial right of the public to the safe use of their own roads.
At very man places grade crossings can be abolished readily and at small expense, and until this is done (and at all other crossings) there should be gates or electric gongs, which last should be .installed also at all stations. In the absence of such protection the railroad company is guilty of negligence, which is, „in the case of the absence of car couplers and the block system, the ' irrebuttable proximate cause of death or injuries accruing to our people who are using their own public roads as they have a right to do.